DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 2/12/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  
The International Search Report under Cite. No. 1 has not been provided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 7,
The phrase “a transition portion between the at least one lobe is determined by the minimum parameter determined from the third equation” on lines 1-2 is indefinite because the 
As to Claim 8,
The phrase “the continuous curve shape of a four- pole coupler element comprises four lobes, four outermost portions, and four transition portions between each of the four lobes” on lines 1-3 is indefinite. The above phrase states the continuous curve shape of a four pole coupler element comprises certain features, but it does not state that such a coupler is required in the claim or relate the above four pole coupler to the coupler already recited in claim 1.  Applicant does not state that the coupler element of claim 1 is a four pole coupler in the above phrase, and the above phrase distinctly recites the four pole coupler from the coupler of claim 1.  As such, the relationship between the above four pole coupler and the coupler of claim 1 is unclear because it is unclear if the coupler of claim 1 is being further defined or if applicant is adding a new coupler.  Furthermore, it is unclear if the four-pole coupler is required because applicant states that the continuous curve shape of a four pole coupler has certain features, but it does not state that inductive sensor comprises such a coupler.
As to Claim 9,

As to Claim 10,
The phrase “the continuous curve shape of a two- pole coupler element comprises two transition portions between the two oppositely positioned lobes” on lines 1-3 is indefinite. The above phrase states the continuous curve shape of a two pole coupler element comprises certain features, but it does not state that such a coupler is required in the claim or relate the above two pole coupler to the coupler already recited in claim 1.  Applicant does not state that the coupler element of claim 1 is a two pole coupler in the above phrase, and the above phrase distinctly recites the two pole coupler from the coupler of claim 1.  As such, the relationship between the above two pole coupler and the coupler of claim 1 is unclear because it is unclear if the coupler of claim 1 is being further defined or if applicant is adding a new coupler.  Furthermore, it is unclear if the two pole coupler is required because applicant states that the continuous curve 
As to Claim 11,
The phrase “the continuous curve shape of a one- pole coupler element is circular” on lines 1-2 is indefinite. The above phrase states the continuous curve shape of a one pole coupler element comprises certain features, but it does not state that such a coupler is required in the claim or relate the above one pole coupler to the coupler already recited in claim 1.  Applicant does not state that the coupler element of claim 1 is a two pole coupler in the above phrase, and the above phrase distinctly recites the one pole coupler from the coupler of claim 1.  As such, the relationship between the above one pole coupler and the coupler of claim 1 is unclear because it is unclear if the coupler of claim 1 is being further defined or if applicant is adding a new coupler.  Furthermore, it is unclear if the one pole coupler is required because applicant states that the continuous curve shape of a one pole coupler has certain features, but it does not state that inductive sensor comprises such a coupler.
As to Claims 8, 9, 10, 12,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Lee) (US 2012/0293166).
As to Claim 1,
Lee discloses an inductive sensor assembly comprising: a sensor comprising: a transmitter coil (22) having an inner diameter and an outer diameter (Figure 1), a receiver coil (26) positioned within the outer diameter of the transmitter coil (Figure 1), a coupler element (50) having a continuous curve shape (Figures 2,3a), the coupler element positioned within the outer diameter of the transmitter coil such that a maximum diameter of the continuous curve shape is the outer diameter of the transmitter coil (Figure 2), wherein when the coupler element is moved, the continuous curve shape of the coupler element modifies an inductive coupling between the transmitter coil and the receiver coil (Paragraph [0014]).
As to Claim 13,
Lee discloses the receiver coil is a two-part receiver coil (26),(34) (Paragraphs [0023], [0024]).
As to Claim 14,
Lee discloses the movement of the coupler element is rotational (Paragraph [0014]).
As to Claim 16,
Lee discloses the continuous curve shape of the coupler element compensates for a plurality of high order harmonic components found in a waveform of a receiving signal (Figures 
As to Claim 17,
Lee discloses the continuous curve shape of the coupler element forms a contour that has a smooth profile, the smooth profile compensates for a plurality of high order harmonic components found in a waveform of a receiving signal (Figures 2,3a / note that applicant explains in paragraphs [0019] and [0020] that the smooth profile of the coupler, as best understood, leads to the above compensation. Because Lee discloses a smooth continuous profile for the coupler, Lee reasonably discloses the above claim features.)

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-7 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by  (Lee) (US 2012/0293166) or, in the alternative, under 35 U.S.C. 103 as obvious over  (Lee) (US 2012/0293166) in view of Shao et al. (Shao) (US 2011/0181302).
As to Claim 2,
Lee discloses the continuous curve shape of the coupler element is determined from a first equation: 
    PNG
    media_image1.png
    44
    427
    media_image1.png
    Greyscale
 where "N" is equal to a number of poles in the sensor assembly, "a" is a diameter of the coupler element, "b" is a difference between a radius of a middle parameter of the continuous curve shape of the coupler element and a maximum and/or minimum parameter of the continuous curve shape of the coupler element, and "0" is a variable of a plotted point to define the continuous curve shape. (Figures 2,3a).
Lee is stated to disclose the above formula because, as best understood, the above formula is used to form the coupler element and is therefore directed towards the manufacturing of the coupler. Applicant’s apparatus does not implement the above formula, as best understood.  
That stated, Lee does not expressly disclose that the coupler is determined from or defined by the above equation.
Shao does not expressly disclose the above equation, but Shao does disclose a coupler pattern (67) in Figure 3 that is substantially identical to one of applicant’s coupler pattern options in applicant’s Figure 5. Shao further discloses that the coupler pattern of Figure 3 is an alternative to the one used by Lee (see pattern 65,66 in Shao as compared to the coupler pattern in Figures 2,3 of Lee).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Lee to include using the coupler pattern (67) instead of the oval coupler pattern to therefore disclose the continuous curve shape of the coupler element is determined from a first equation: 
    PNG
    media_image1.png
    44
    427
    media_image1.png
    Greyscale
 where "N" is equal to a number of poles in the sensor assembly, "a" is a diameter of the coupler element, "b" is a difference between a radius of a middle parameter of the continuous curve shape of the coupler element and a maximum and/or minimum parameter of the continuous curve shape of the coupler element, and "0" is a variable of a plotted point to define the continuous curve shape given the above disclosure and teaching of Shao in order to advantageously utilize an art recognized coupler pattern that advantageously allows for a more defined coupled pattern at the receiver, and to advantageously utilize a coupler that will allow for the sensed angle from both the first and second receiver coils is insensitive to variations such as air gap between the coupler element and the receiver coils, temperature, and the like since both 
(Note: In the combination Lee in view of Shao uses a substantially identical coupler as one of applicant’s couplers, and is therefore reasonably that the coupler of the combination is and can be determined and defined by the above equation.)
As to Claim 3,
Lee and Lee in view of Shao discloses the continuous curve shape of the coupler element includes at least one lobe (Figures 2,3a of Lee and Figure 3 of Shao).
As to Claim 4,
Lee and Lee in view of Shao disclose the maximum parameter of the continuous curve shape of the coupler element is determined from a second equation: cos (Nθ) = 1 (Figures 2,3a of Lee and Figure 3 of Shao).
(Note Similar to what was explained with regard to claim 2,  the above equation, as best understood, is directed towards a method of manufacturing as it is used to define the coupler.  As such, because Lee discloses the final product, it discloses the claim feature (see MPEP 2113).  Furthermore, as best understood, the coupler of Lee can be defined by the above equation.  That stated, Lee in view of Shao disclose a coupler that is substantially similar to one of applicant’s couplers as explained above, and such a coupler reasonably can be determined and defined by the above equation.)
As to Claim 5,
Lee and Lee in view of Shao disclose an outermost portion of the at least one lobe is determined by the maximum parameter determined from the second equation (Figures 2,3a of Lee and Figure 3 of Shao).

As to Claim 6,
Lee and Lee in view of Shao disclose the minimum parameter of the continuous curve shape of the coupler element is determined from a third equation: cos (Nθ) = -1 (Figures 2,3a of Lee and Figure 3 of Shao).
(Note Similar to what was explained with regard to claim 2,  the above equation, as best understood, is directed towards a method of manufacturing as it is used to define the coupler.  As such, because Lee discloses the final product, it discloses the claim feature (see MPEP 2113).  Furthermore, as best understood, the coupler of Lee can be defined by the above equation.  That stated, Lee in view of Shao disclose a coupler that is substantially similar to one of applicant’s couplers as explained above, and such a coupler reasonably can be determined and defined by the above equation.)
As to Claim 7,
Lee and Lee in view of Shao disclose a transition portion between the at least one lobe is determined by the minimum parameter determined from the third equation (Figures 2,3a of Lee and Figure 3 of Shao).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over (Lee) (US 2012/0293166) in view of Elliot et al. (Elliot) (US 2015/0301084).
As to Claim 8,
Lee does not disclose the continuous curve shape of a four- pole coupler element comprises four lobes, four outermost portions, and four transition portions between each of the four lobes.  
Elliot discloses the continuous curve shape of a four- pole coupler element (200) comprises four lobes, four outermost portions, and four transition portions between each of the four lobes (Figure 7), (Paragraph [0052]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Lee to include the continuous curve shape of a four- pole coupler element comprises four lobes, four outermost portions, and four transition portions between each of the four lobes as taught by Elliot in order to advantageously maximize the resolution of the sensor over the maximum angle range of the sensor when , and in order to advantageously utilize an art recognized coupler pattern that advantageously allows for a more defined coupled pattern at the receiver.
8 is rejected under 35 U.S.C. 103 as being unpatentable over (Lee) (US 2012/0293166) in view of Shao et al. (Shao) (US 2011/0181302) as applied to claim 7 and in further view of Elliot et al. (Elliot) (US 2015/0301084).
As to Claim 8,
Lee discloses a four- pole coupler element comprises four lobes, four outermost portions, and four transition portions between each of the four lobes (Figure 3C). 
Lee in view of Shao does not disclose the four-pole coupler element has a continuous shape so as to disclose the continuous curve shape of a four- pole coupler element comprises four lobes, four outermost portions, and four transition portions between each of the four lobes.  
Elliot discloses the continuous curve shape of a four- pole coupler element (200) comprises four lobes, four outermost portions, and four transition portions between each of the four lobes (Figure 7), (Paragraph [0052]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Lee in view of Shao to include the continuous curve shape of a four- pole coupler element comprises four lobes, four outermost portions, and four transition portions between each of the four lobes as taught by Elliot in order to advantageously to maximize the resolution of the sensor over the maximum angle range of the sensor using a simpler pattern and shape that requires less distinct elements, and in order to advantageously utilize an art recognized coupler pattern that advantageously allows for a more defined coupled pattern at the receiver
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee) (US 2012/0293166) in view of Shao et al. (Shao) (US 2011/0181302).
As to Claim 9,

Lee does not disclose the three-pole coupler element has a continuous shape so as to disclose t the continuous curve shape of a three- pole coupler element comprises three lobes, three outermost portions, and three transition portions between each of the three lobes.  
Shao discloses the continuous curve shape of a three- pole coupler element (62) comprises three lobes, three outermost portions, and three transition portions between each of the three lobes (Figure 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Lee to include the continuous curve shape of a three- pole coupler element comprises three lobes, three outermost portions, and three transition portions between each of the three lobes as taught by Shao in order to advantageously in order to advantageously maximize the resolution of the sensor over the maximum angle range of the sensor using a simpler pattern and shape that requires less distinct elements, and in order to advantageously utilize an art recognized coupler pattern that advantageously allows for a more defined coupled pattern at the receiver.
As to Claim 10,
Lee discloses the continuous curve shape of a two- pole coupler element comprises two oppositely positioned lobes (Figures 2,3a) and two outermost portions (Figures 2,3a). 
Lee does not disclose the continuous curve shape of a two- pole coupler element comprises two transition portions between the two oppositely positioned lobes.

It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Lee to include the continuous curve shape of a two- pole coupler element comprises two transition portions between the two oppositely positioned lobes as taught by Shao in order to advantageously utilize an art recognized coupler pattern that advantageously allows for a more defined coupled pattern at the receiver, and to advantageously utilize a coupler that will allow for the sensed angle from both the first and second receiver coils is insensitive to variations such as air gap between the coupler element and the receiver coils, temperature, and the like since both the sine and cosine signals from the first and second receiver coils, respectively, will be scaled by the same factor (Paragraph [0017]).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over (Lee) (US 2012/0293166) in view of Madni et al. (Madni) (US 6,304,076).
As to Claim 11,
Lee does not disclose the continuous curve shape of a one- pole coupler element is circular.
Madni discloses the continuous curve shape of a one- pole coupler element (21) is circular (Figure 4), (Column 3, Lines 20-39 / note diameter d3 is a circle).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Lee to include the continuous curve shape of a one- pole coupler element is circular as taught by Madni in order to advantageously utilize a simple shaped coupler element which minimizes the complexity of the device by using a less complex shape, and in order to advantageously utilize a coupler pattern that provides a linear output versus rotation (Column 3, Lines 20-25) and easily allows for linearity of less than one percent without any fine tuning (Column 5, Lines 11-15).

Lee in view of AAPA disclose the maximum parameter of the continuous curve shape of the one-pole coupler element is determined from a second equation: cos (Nθ) = 1 (Figures 2,3a of Lee and Figure 3 of Shao).
(Note Similar to what was explained with regard to claim 2,  the above equation, as best understood, is directed towards a method of manufacturing as it is used to define the coupler.  As such, because Lee discloses the final product, it discloses the claim feature (see MPEP 2113).  Furthermore, as best understood, the coupler of Lee can be defined by the above equation. )
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over (Lee) (US 2012/0293166) in view of Shao et al. (Shao) (US 2011/0181302) as applied to claim 2 and in further view of Madni et al. (Madni) (US 6,304,076).
As to Claim 11,
Lee in view of Shao does not disclose the continuous curve shape of a one- pole coupler element is circular.
Madni discloses the continuous curve shape of a one- pole coupler element (21) is circular (Figure 4), (Column 3, Lines 20-39 / note diameter d3 is a circle).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Lee in view of Shao to include the continuous curve shape of a one- pole coupler element is circular as taught by Madni in order to advantageously utilize a simple shaped coupler element which minimizes the complexity of the device by using a less complex shape, and in order to advantageously utilize a coupler pattern that provides a linear output versus rotation (Column 3, Lines 20-25) and easily allows for linearity of less than one percent without any fine tuning (Column 5, Lines 11-15).
As to Claim 12,

(Note Similar to what was explained with regard to claim 2,  the above equation, as best understood, is directed towards a method of manufacturing as it is used to define the coupler.  As such, because Lee discloses the final product, it discloses the claim feature (see MPEP 2113).  Furthermore, as best understood, the coupler of Lee can be defined by the above equation.  That stated, Lee in view of Shao disclose a coupler that is substantially similar to one of applicant’s couplers as explained above, and such a coupler reasonably can be determined and defined by the above equation.)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee) (US 2012/0293166) in view of Lee (Lee2) (US 2008/0054887).
As to Claim 15,
Lee discloses the movement of the coupler element is rotational (Paragraph [0014]).
Lee does not disclose the movement of the coupler element is linearly.  
Lee2 discloses the movement of the coupler element is linearly and that it is known to use an inductive sensor using a coupler element for both rotational and linear sensing (Paragraph [0007]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Lee to include the movement of the coupler element is linearly as taught by Lee2 because using the inductive sensor and coupler for rotation sensing or linear sensing is known as an art recognize equivalent use and device (MPEP 2144.06) and in order to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 2012/0223700 to Shao et al. which discloses the use of a multi lobe coupler, 2) US 2014/0327432 to Elliot et al. which discloses the use of an inductive sensor including a transmitter coil, receiver coil, and coupler element, and 3) US 2002/0000129 to Madni et al. which disclose a circular coupler.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858